DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 12/10/2021. Accordingly, claims 3 and 9 were canceled, and claims 1-2, 4-8 and 10-13 are pending for examination.

Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-8 and 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a semiconductor device for use in a debug system to accurately monitor and track data read from the storage unit or data written to the storage unit by each of the central processing unit (i.e., the semiconductor device comprises a processing unit by executing a program through a storage unit for performing a read operation or a write operation such that the read access enables the storage unit to perform the read operation by outputting a read enable signal and an address signal to the bus, and the write access enables the storage unit to perform the write operation by outputting a write data).
inter alia, a semiconductor device with a structure as defined in the specification (pages 13-24) including a monitoring unit, operable to latch the read data or the write data sent through the bus when access is matching a set monitoring condition in access performed by the processing unit, wherein the monitoring unit comprises a determination unit operable to determine whether access performed by the processing unit is matching the monitoring condition, wherein in the monitoring condition, a target address and a target access type are set; and the determination unit is operable to determine that access performed by the processing unit is matching the monitoring condition when the address designated by access performed by the processing unit and the target address are matched, wherein the processing unit is operable to perform access suitable for the target access type. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133